This is a joint appeal by the defendants from a judgment of conviction against each for a violation of the prohibitory liquor laws. The Attorney General, shortly after the appeal was lodged in this court, filed a motion to dismiss the same on the ground that said appeal was not perfected within the time allowed by statute for appeals in misdemeanor cases. There has been no response to said motion by either of the defendants.
Further, the record discloses that the trial court, after the time allowed by statute for filing the appeal in this court had expired, issued commitments for each of these defendants, and that they were confined in the county jail of Payne county thereunder at the time the pretended appeal was lodged herein. The appeal is dismissed for two reasons: First, because the record shows that it was not perfected within the time required by the statutes governing appeals in misdemeanor cases. Second, for the reason that, each defendant having been committed to jail under said judgment, they have long since served their respective terms of imprisonment, and any legal question involved in this pretended appeal is moot. Mandate forthwith.